DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the term “the panel” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


REJECTION BASED ON BADURINA
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Published Application 2017/0233170 to Badurina.
Regarding claim 1, Badurina discloses a waste bag dispensing assembly comprising: a shell (outer shell in Fig. 2) defining an interior space, the shell having a top (3), the top being open (the top is open when lid 11 is open) wherein the top is configured for inserting a used pet waste bag into the interior space (a used bag is capable of being inserted into the top 8, the bag either containing a minimal amount of pet waste or the pet waste having been emptied out of the bag); a lid (11) hingedly coupled to the shell proximate to the top (Fig. 2), the lid being configured for selectively coupling to the shell for closing the top; and a hole (5) positioned in the lid wherein the hole is configured for positioning an end bag of a roll of bags positioned in the interior space such that the end bag protrudes from the shell wherein the end bag is configured for grasping in digits of a hand of a user for extracting the end bag concurrent with positioning an adjacent bag in the hole (the hole is capable of this function).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badurina in view of US Patent 6,164,442 to Stravitz.
Regarding claim 2, Badurina fails to disclose the claimed lid configuration.  However, Stravitz discloses a container with a dispenser in the lid (Figs. 6-7), the lid (136) comprising a wall panel (146) extending between an upper panel (140) and a lower panel (entirety of 138) such that the lid defines an internal space, a section of a circumference of the lower panel being removably couplable to the wall panel defining an opening wherein the opening is configured for inserting the roll of bags into the internal space (138 can pivot open from 136 by releasing 170, which allows access to insert new items to be dispensed).  It would have been obvious to one of ordinary skill to have used Stravitz’s top compartment in Badurina because doing so only involves a simple substitution of one known, equivalent lid compartment for another to obtain predictable results.  In the combination, the hole is positioned in the upper panel of the lid (Badurina Fig. 1) wherein the hole is configured for inserting the end bag of the roll of bags such that the end bag is configured for grasping in the digits of the hand of the user for extracting the end bag concurrent with positioning the adjacent bag in the hole (the hole is capable of this function).
Regarding claim 3, the combination from claim 2 discloses a first fastener (170 – Stravitz) coupled to the lower panel proximate to the opening; a second fastener (recesses 150 – Stravitz) coupled to the wall panel, the second fastener being complementary to the first fastener such that the second fastener is positioned for selectively coupling to the first fastener for closing the opening (Stravitz Fig. 6).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badurina and Stravitz, further in view of US Published Application 2019/0261765 to Alonzo.
Regarding claim 4, the combination from claim 2 fails to disclose hook and loop.  However, Alonzo discloses a dog walk bag and discloses that snap fit fasteners and hook and loop fasteners are known alternatives in this art (para. 0036).  It would have been obvious to one of ordinary skill to have used hook and loop to secure the lower panel and the wall panel because doing so only involves a simple substitution of one known, equivalent fastener for another to obtain predictable results.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badurina in view of US Patent 7,073,462 to Layman.
Regarding claim 5, Badurina fails to disclose a lid zipper.  However, Layman discloses a dog walk bag including lid zipper (46) coupled to and extending between the lid and the shell wherein the lid zipper is positioned for selectively coupling the lid to the shell for closing the top.  It would have been obvious to one of ordinary skill to have used a lid zipper in Badurina because doing so only involves a simple substitution of one known, equivalent lid closure element for another to obtain predictable results.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badurina in view of US Published Application 2012/0286003 to Shadday.
Regarding claim 6, Badurina fails to disclose the claimed details of the hole.  However, Shadday discloses a bag dispenser including a plurality of tabs (Fig. 9) coupled to and extending from a perimeter of the hole toward a center of the hole, the tabs being resilient wherein the tabs are configured for slidably coupling to the bag positioned in the hole and wherein the tabs are positioned for substantially closing the hole (para. 0071).  It would have been obvious to one of ordinary skill to have usd Shadday’s resilient opening in Badurina to better control the dispensing of the bags.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badurina in view of US Patent 6,244,486 to Holland and US Published Application 2011/0132952 to Peterson.
Regarding claim 7, Badurina fails to disclose a belt loop.  However, Holland discloses a belt attached carrier including a strip having opposing end segments (40, 48 – Fig. 4) and a medial segment (44), the opposing end segments being overlaid and coupled to a back of the carrier such that the medial segment defines a loop positioned proximate to the top of the carrier wherein the loop is configured for inserting a belt coupled to the user for coupling the carrier to the user (Fig. 4).  It would have been obvious to one of ordinary skill to have included Holland’s belt loop in Badurina to allow the user to carry the assembly on their belt if desired.  The combination fails to disclose a carabiner.  However, Peterson discloses using a carabiner to secure a pouch to a belt loop (para. 0038).  It would have been obvious to one of ordinary skill to have included a carabiner in the combination to allow the user to secure the assembly to the user’s belt loop as desired.  In the combination, the carabiner is selectively positionable through the loop such that the carabiner is configured for coupling to a beltloop of pants coupled to the user for coupling the shell to the user (the carabiner is capable of this function).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badurina, Holland and Peterson, further in view of US Patent 5,713,616 to Knudson.
Regarding claim 8, the combination from claim 7 fails to disclose a shoulder strap.  However, Knudson discloses a bag carrier including a pair of first couplers (78), each first coupler being hingedly coupled to a respective opposing side of the carrier proximate to the top (at 80); a strap (75); and a pair of second couplers (76), each second coupler being coupled to a respective opposing end of the strap, the second couplers being complementary to the first couplers wherein each second coupler is positioned for selectively coupling to a respective first coupler for coupling the strap to the carrier such that the strap is configured for positioning over a shoulder of the user for coupling the carrier to the user (the strap is capable of this function).  It would have been obvious to one of ordinary skill to have included a strap and coupler configuration to allow the user to carry the assembly by the user’s shoulder if desired, as taught by Knudson (Col. 5, lines 18-21).  
Regarding claim 9, the combination from claim 8 discloses each first coupler comprising a sleeve (80 – Knudson) and a ring (78 – Knudson), the sleeve being coupled to the shell, the ring being positioned through the sleeve such that the ring is hingedly coupled to the shell (Knudson Figs. 1-4) wherein the ring is positioned for selectively coupling to the carabiner such that the carabiner is configured for coupling to a leash for coupling the shell to the leash (the carabiner is capable of coupling to either ring and is capable of coupling to a leash as claimed); and each second coupler comprising a snap hook (76 – Knudson).
Regarding claim 10, the combination from claim 8 discloses the ring being D-shaped (Knudson Figs. 1-4).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badurina in view of US Published Application 2011/0089204 to Escalante and US Published Application 2019/0075898 to Friedgood.
Regarding claim 11, Badurina fails to disclose side panels.  However, Escalante discloses a belt carrier including a side panel (panel forming pocket 4) having opposing side edges (side edges of pocket 4) and a lower edge (lower edge of pocket 4), the opposing side edges and the lower edge being coupled to a side of the shell defining a side pocket wherein the side pocket is configured for positioning articles (pocket 4 is capable of positioning articles as claimed).  It would have been obvious to one of ordinary skill to have included a side pocket in Badurina to increase the carrying capacity of the assembly.  To the extent the panel in Escalante is in doubt, Friedgood discloses a carrier with a pocket (30) that is formed by a panel secured at its sides and bottom (Fig. 1).  It would have been obvious to one of ordinary skill to have used a panel to form the pocket in the combination because doing so only involves a simple substitution of one known, equivalent pocket element for another to obtain predictable results.  The combination fails to disclose two side pockets.  However, it would have been obvious to one of ordinary skill to have included two side pockets because it would further increase the carrying capacity of the assembly and because the modification only requires a mere duplication of known elements having only predictable results.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Regarding claim 12, the combination from claim 11 fails to disclose mesh.  However, Friedgood discloses pockets that are meshed (22, 30 – Fig. 1).  It would have been obvious to one of ordinary skill to have used mesh for the pockets in the combination because the modification only requires choosing from a finite number of predictable materials to use for a pocket.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badurina in view of Friedgood.
Regarding claim 13, Badurina fails to disclose a front pocket.  However, Friedgood discloses a carrier with a front panel (panel forming 64 – Fig. 3) having opposing edges and a bottom edge (Fig. 3), the opposing edges and the bottom edge being coupled to a front of the shell defining a front pocket (64) wherein the front pocket is configured for positioning items (Fig. 3).  It would have been obvious to one of ordinary skill to have included a front pocket in Badurina because it would increase the carrying capacity of the assembly.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badurina in view of US Patent 6,401,993 to Andrino.
Regarding claim 15, Badurina fails to disclose a sleeve pocket as claimed.  However, Andrino discloses a carrier including a sleeve pocket (4 – Fig. 1), the sleeve pocket being tubular (Fig. 1), the sleeve pocket having an upper end, the upper end being open, the sleeve pocket having a lower end, the lower end being closed (Fig. 1), the upper end having a front rim and a back rim (front/back rim in Fig. 1), the back rim being coupled to the front of the shell proximate to the top (Fig. 1 – back rim is near the top) wherein the sleeve pocket is hingedly coupled to the shell (pocket hinges about the bottom edge in Fig. 1) such that the sleeve pocket is floating type, the sleeve pocket being pleated (see 8) such that the sleeve pocket is selectively expandable.  It would have been obvious to one of ordinary skill to have included a sleeve pocket in Badurina because it would increase the carrying capacity of the assembly.

REJECTION BASED ON ALONZO
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alonzo in view of Badurina.
Regarding claim 1, Alonzo discloses a waste bag dispensing assembly comprising: a shell (Fig. 1A – outer shell of bag) defining an interior space, the shell having a top (upper part of shell), the top being open wherein the top is configured for inserting a used pet waste bag into the interior space (the top is capable of receiving a used pet waste bag as claimed); a lid (103) hingedly coupled to the shell proximate to the top, the lid being configured for selectively coupling to the shell for closing the top (Fig. 1).   Alonzo discloses a bag dispenser, but it is not in the top.  However, Badurina discloses a dog walk pouch including a hole (5) positioned in the lid wherein the hole is configured for positioning an end bag of a roll of bags positioned in the interior space such that the end bag protrudes from the shell wherein the end bag is configured for grasping in digits of a hand of a user for extracting the end bag concurrent with positioning an adjacent bag in the hole.  It would have been obvious to one of ordinary skill to have used Badurina’s compartment in the top of the shell to dispense the bags through a hole in the lid because the modification only involves a simple substitution of one known, equivalent bag dispensing element for another to obtain predictable results.  In the combination, a compartment similar to Badurina’s would be at the top of the shell and would dispense bags through a slot in the top lid (103 – Alonzo).  The shell would open at the bottom of the upper compartment, similar to Badurina (see opening of 3 and 9 in Fig. 1), and the top compartment would be capable of receiving a used pet waste bag (a used bag is capable of being inserted into the top 3 (Badurina), the bag either containing a minimal amount of pet waste or the pet waste having been emptied out of the bag).  The top and bottom compartments can be secured together using any known fastening method.
Regarding claim 5, the combination from claim 1 discloses a lid zipper (104 - Alonzo) coupled to and extending between the lid and the shell wherein the lid zipper is positioned for selectively coupling the lid to the shell for closing the top.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alonzo and Badurina, further in view of US Published Application 2016/0135432 to Cox.
Regarding claim 14, the combination from claim 1 fails to disclose an interior pocket.  However, Cox discloses a carrier including an interior panel (panel forming interior of pocket 50 – Fig. 2) coupled to the front of the panel and positioned in the interior space defining an interior pocket (50 is an interior pocket); a slit (opening providing access to pocket 50) positioned in the front of the shell wherein the slit is positioned for accessing the interior pocket (Fig. 2); and a pocket zipper (Fig. 2) coupled to the shell and extending across the slit being wherein the pocket zipper is positioned for selectively closing the slit.  It would have been obvious to one of ordinary skill to have included an interior pocket in the combination to increase the carrying capacity of the assembly. 
Allowable Subject Matter
Claim 16 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734